 Case 1:20-cv-03127-SAB       ECF No. 55-1   filed 09/09/20   PageID.808 Page 1 of 2




                                   Table of Contents
                    Exhibits to Declaration of Andrew R.W. Hughes
 Exhibit                            Document                                Page
                                                                            Range
    A       Mandatory Stand-Up Talk: All Employees, July 10, 2020         1-3
    B       PMGs Expectations and Plan                                    4-10
    C       U.S. Postal Service’s Processing Network Optimization         11-44
            and Service Impacts, USPS Office of the Inspector
            General, June 16, 2020
    D       Postmaster General Louis DeJoy Statement, Aug. 18, 2020       45-47
    E       Path Forward, LINK, Aug. 13, 2020                             48-51
    F       Service Performance Measurement: PMG Briefing, Aug.           52-56
            12, 2020
    G       Congressional Briefing: Transportation & Service              57-69
            Performance Updates, Aug. 31, 2020
    H       Letter from Louis DeJoy to Chairman Johnson et al., Aug.      70-72
            31, 2020
     I      Service Performance of Election and Political Mail During     73-90
            the 2018 Midterm and Special Elections, USPS Office of
            the Inspector General, Nov. 4, 2019
    J       Defendants’ Objections and Responses to Plaintiffs’ First     91-117
            Set of Interrogatories and Requests for Production of
            Documents
    K       State and Local Election Mail – User’s Guide, USPS, Jan       118-138
            2020
    L       Letters from Thomas J. Marshall to States, July 2020          139-253
    M       Letter from Thomas J. Marshall to Washington Secretary        254-257
            of State Kim Wyman, July 31, 2020
    N       Election Mail, USPS.com                                       258-266
    O       AIM Pacific Area Virtual Meeting, USPS, Aug. 13, 2020         267-352
    P       Letter from Rickey R. Dean to Mark Dimondstein, June          353-372
            17, 2020
    Q       Equipment Reduction, May 15, 2020                             373-385
    R       September 8, 2020 Joseph Borson email Re: Washington v.       386-389
            Trump, No. cv-3127 (E.D. Wash.) – Responses to 1st Rogs
            and RFPs
    S       August 27, 2020 Hearing Transcript Excerpts                   390-393
    T       Letter from Senator Tester, et al. to DeJoy, Aug. 13, 2020    394-398



Table of Contents                                                                 1 of 2
 Case 1:20-cv-03127-SAB     ECF No. 55-1   filed 09/09/20   PageID.809 Page 2 of 2




 Exhibit                           Document                                Page
                                                                          Range
    U       Letter from Senator Peters to Hal J. Roesch II, Aug. 13,     399-400
            2020
    V       Letter from Thomas J. Marshall to Representative             401-404
            Maloney, July 22, 2020
    W       Letter from Thomas J. Marshall to Senator Peters, July 22,   405-407
            2020
    X       Processing Readiness of Election and Political Mail During   408-441
            the 2020 General Elections, USPS Office of the Inspector
            General, Aug. 31, 2020
    Y       Mail Processing Network Rationalization Service Changes      442-457
            2012 USPS Opinion Request, Dkt. No. N2012-1
    Z       DSCF Standard Mail Load Leveling USPS Opinion                458-468
            Request, Dkt. No. N2014-1
   AA       Donald J. Trump (@realDonaldTrump), Twitter: Apr. 8,         469-472
            2020, 5:20 AM; May 24, 2020, 7:08 AM; May 28, 2020,
            6:00 PM; May 27, 2020, 4:11 AM; and July 30, 2020, 1:22
            PM
   BB       USPS Postal Bulletin 22342, July 26, 2012                    473-553
   CC       USPS Postal Bulletin 22449, Sept. 1, 2016                    554-614




Table of Contents                                                             2 of 2
